Citation Nr: 0916676	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay, the Veteran's claim 
of entitlement to service connection for PTSD must be 
remanded for further development.

Finally, in March 2006, the RO received a release from the 
Veteran for private treatment records from the Madison Center 
for the year 1983.  The Veteran claimed that he was having 
problems with drugs and alcohol as a result of PTSD, and the 
he received treatment at Madison Center and attended group 
therapy.  See VA Form 21-4142, March 31, 2006.  As such, the 
RO should submit a request for all pertinent medical records 
from Madison Center.  Following the receipt of any available 
information, the Veteran's claim should be readjudicated 
accordingly.

During the course of the appeal, the Veteran reported that he 
had a witness that could place him at Phu Bai during a mortar 
attack.  While VA has a duty to assist the Veteran in 
obtaining copies of VA treatment records, as well as private 
treatment records for which a release had been provided, 
there is no statutory or regulation requirement that VA 
obtain lay evidence from fellow servicemen who may have 
experienced the same traumatic event, otherwise known as a 
"buddy statement." See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  On remand, the Veteran should 
be advised that he may submit additional evidence, to include 
statements from other service members, while this appeal is 
in remand status, and that it his responsibility to submit 
such statements should he wish VA to consider them in 
conjunction with his claim.   

The Board further notes that, although the Veteran's 
representative asserted in the Appellant's Brief that a 
review of the evidence failed to reveal that the RO had 
requested or received the Veteran's entire military personnel 
records file, a December 2004 request instructed the National 
Personnel Records Center (NPRC) to furnish pages from the 
Veteran's personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards/decorations, and official travel outside the 
U.S.  These records were received in January 2005, prior to 
the RO's March 2005 rating decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC inform the Veteran that it 
is his responsibility to submit any lay 
evidence, such as "buddy statements," 
that his wishes VA to consider in support 
of his claim.  

2.  The RO/AMC should request all 
available treatment records from Madison 
Center, to include any group therapy 
records, as per VA Form 21-4142 dated 
March 31, 2006.  Any records that prove 
unavailable should be recorded as such in 
the claims file.

3.  Following the receipt of these 
records, if available, the AMC should then 
readjudicate the claim for service 
connection in light of all of the evidence 
of record on the merits.  If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




